Citation Nr: 1705111	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for recurrent cysts in the groin and armpit areas due to hidradenitis suppurativa, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to September 2008, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for hydradenitis suppurativa cysts and assigned a noncompensable (0 percent) rating.  A subsequent rating decision issued in April 2010 granted an increased disability rating of 10 percent back to the date of service separation.  The Veteran continued to appeal the assigned rating.

This case was previously before the Board in March 2015, when it was remanded for further development to include providing the Veteran with another VA examination.  The VA examination provided in May 2015 did not fully satisfy the remand directives and a further remand to address the inadequacies is unfortunately required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to an increased disability rating for hydradenitis suppurativa is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted, this matter was previously before the Board in March 2015, when it was remanded with specific instructions regarding a new VA examination to be obtained.  The Board directed that the examiner assess the Veteran's disability considering the criteria for a rating as a skin disease based on scarring and based on symptoms and treatment, and that the examiner should discuss the cysts not only in the groin area but also in the armpits and any other affected region of the body.  The remand directives instructed that photos be provided if relevant.  Also, the examination was to be scheduled when active cysts were present if possible. 

A review of the record shows that on remand the Veteran was scheduled immediately for an examination without any attempt to determine whether he had any active cysts at the time.  He did not have any active cysts at the time of the examination and no photographs were provided as a result.  In addition, it is unclear from the report of VA examination whether the examiner considered both the Veteran's groin region and his armpit area when discussing the signs and symptoms of the disability, as was requested by the Board's remand instructions.  The Veteran's representative has asserted that for these reasons the VA examination provided is inadequate and remand for a better examination is warranted.  The Board agrees.

On remand, the Veteran should be afforded another VA examination and should also be afforded the opportunity to submit a statement or Disability Benefits Questionnaire (DBQ) completed by his treating physician regarding the nature and severity of his disability.  The examination should be scheduled through consultation with the Veteran and should be scheduled, to the extent possible when active lesions or cysts are present.  Photographs of the affected areas should be obtained, regardless of whether active lesions are present in that area, so that the Board may make an independent evaluation of the Veteran's assertions of disfigurement.  In addition, the examination should describe any scars, to include hypopigmentation or other skin discoloration, from any previous lesions or from the minor surgical procedures performed to drain the lesions.  The VA examiner should also discuss the Veteran's specific symptoms related to his hidradenitis suppurativa, to include symptoms listed on the examination form with respect to other skin disabilities, to include debilitating episodes and systemic manifestations.  Finally, the VA examiner should provide an estimate of the area affected by active lesions at their worst in terms of square centimeters as well as percentage of the body surface and of the exposed body surface.

Medical literature indicates that hidradenitis suppurativa, the Veteran's specific disability, can result in fibrosis following the healing of skin lesions.  In addition, the recurrence of skin lesions can lead to the formation of sinus tracts and scarring in the affected areas.  The Board requests a discussion by the VA examiner of the nature and severity of the Veteran's disability with respect to these symptoms and an assessment of whether any of these effects are present, to include in early stages.

The law provides that the Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Some of the circumstances which may be considered in assessing if a disability picture is excessive include the need for frequent treatment or hospitalization and the interference with the Veteran's ability to work.

A review of the Veteran's treatment records both in service and since service shows that at times the lesions present in the groin or armpit area have been extremely painful.  As he explained, the Veteran is unable to wear clothing which compresses the area, and can have problems walking due to the pain of lesions in his groin.  See, eg. VA Appeal to Board of Appeals, 5/10/2010, Virtual VA.  The Board finds that these effects are not considered in the rating schedule pertinent to skin disabilities and warrant a referral to the Director of Compensation Services for consideration of entitlement to an extraschedular rating.  Prior to such referral, the Veteran should be provided the opportunity to submit a written description of such circumstances including an estimate as to the amount of time lost from work as a result.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the nature and severity of his skin disability of hidradenitis suppurativa.  

This examination should be scheduled in coordination with the Veteran, to the extent possible, to coincide with the manifestation of active lesions.

The examiner is asked to provide a narrative statement which discusses the Veteran's specific history and symptoms as these relate to the range of outcomes possible for hidradenitis suppurativa.  Specifically, the examiner shall state whether fibrosis is present, whether there has been any sinus tract formation, and whether there has been any scarring, to include a discussion of whether the Veteran shows signs that such symptoms may be in their infancy.  

The examiner shall specifically discuss the symptoms as manifested in the Veteran's groin and in the Veteran's armpits, and should provide an estimated measurement of the area affected by active lesions at their worst, in terms of square centimeters as well as percentage of the body surface and of the exposed body surface.  This should include a description of any scars, to include hypopigmentation or other skin discoloration, from any previous lesions or from the minor surgical procedures performed to drain the lesions.

The examiner shall provide photographs of the affected areas, to include all scars and hypopigmentation resulting from the lesions.

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

2. Inform the Veteran that he may submit a statement or DBQ completed by his primary care provider to address the specific concerns discussed above in the instructions for VA examination.

3. Provide the Veteran an opportunity to submit a written statement with respect to the nature and severity of his specific disability symptoms.  In particular, the statement should address the frequency with which his recurrent lesions have impeded him from wearing clothing which compresses the area, or caused problems walking due to the pain of lesions in his groin, and or otherwise affected his ability to work.  An estimate of the amount of time lost from work as a result of his disability since service separation should be provided.  

4. Once all of the above steps have been completed, the claims file should be forwarded to the Director of Compensation Services with a request for an opinion with respect to entitlement to extraschedular consideration for the Veteran's disability.

5. Then readjudicate the issue on appeal, to include the question of entitlement to an extraschedular rating.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


